DETAILED ACTION
Claims 1-20 are pending, and claims 1-10 are currently under review.
Claims 11-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 10/11/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites that the third flow region “is up to 600 millimeters”.  It is unclear to the examiner as to what “up to 600 millimeters” imparts to the instant claims.  It is unclear whether this phrase means that the third flow region has a thickness/width of 600 millimeters, or if the third flow region is located up to 600 millimeters from the laser window, or something else entirely.  The examiner interprets the aforementioned limitation to be met by any of the above interpretations.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites that the velocity ratio is less than 1.  However, claim 8 is dependent upon claim 7, which recites that the velocity ratio is 1/8 or greater.  Therefore, it is unclear to the examiner as to whether claim 8 serves to either: 1) merely further limit the velocity ratio to 1/8 to less than 1, or 2) broaden the scope of claim 7 by failing to recite a lower limit.  The examiner interprets claim 8 to require a velocity ratio range of 1/8 to less than 1 to avoid any 112(d) issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakelam et al. (US 2020/0061655).
Regarding claim 1, Wakelam et al. discloses an additive manufacturing apparatus including a build chamber (20) having a laser window (34) through which a laser is directed towards a build platform (22) [0018, fig.1].  The examiner notes that the build chamber (20) of Wakelam et al. would naturally include a distance between the build platform and window that meets the limitation of a “reference distance” as claimed.  
The examiner notes that the claimed recitations of first, second, third, and fourth flow regions are merely instances of functional limitations which are not considered to impart any actual structure other than arbitrarily selected areas of empty space wherein gas flow can be controlled.  See MPEP 2114.  Accordingly, the examiner submits that the space within chamber (20) of Wakelam et al. can also be arbitrarily categorized into first, second, third, and fourth flow regions by one of ordinary skill.  This is further shown in the annotated fig.3 of Wakelam et al. below.
 The examiner further notes that the recitation of “controller configured to execute instructions…” is an instance of functional language which merely imparts a structure of a controller that is capable of controlling flow in a second and a fourth region as claimed.  Accordingly, Wakelam et al. discloses a controller (12) having memory and instructions and connected to multiple flow devices to control various flow regions (148, 146, 72) [0018, 0053, fig.3].  Thus, the apparatus of Wakelam et al. would be entirely capable of controlling flow parameters as claimed.  Nonetheless, Wakelam et al. further teaches that the apparatus controls several flow regions (72, 146, 148) [fig.3].  The examiner submits that a portion of upper flow region (72) and second lower gas region (148) correspond to a fourth flow region and second flow region, respectively.  Specifically, the upper flow region (72) is depicted to be proximate a laser 
    PNG
    media_image1.png
    594
    810
    media_image1.png
    Greyscale
window, and the lower gas region (148) is depicted to be located above (ie. adjacent) an area directly above the bottom of the chamber (20) (ie. first region) [fig.3].  The examiner further submits that the orientation depicted by Wakelam et al. overlaps with the instantly claimed distance ratios as would have been recognized by one of ordinary skill.  See MPEP 2144.05(I).  Figure 3 of Wakelam et al. has been annotated and provided to provide a clear record.  Wakelam et al. further teaches that the flow of (72) and (148) can both be 0.5 to 10 m/s respectively [0036, 0055].  The examiner notes that the aforementioned velocity ranges of Wakelam et al. overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).
Regarding claims 2-3, 5, and 7-9, Wakelam et al. discloses the apparatus of claim 1 (see previous).  The examiner again notes that the recitations of these claims are instances of functional language which merely imparts a structure of a controller that is capable of controlling flow in a second and a fourth region as claimed.  Accordingly, Wakelam et al. discloses a controller (12) having memory and instructions and connected to multiple flow devices to control various flow regions (148, 146, 72) [0018, 0053, fig.3].  Thus, the apparatus of Wakelam et al. would be entirely capable of controlling flow parameters as claimed.  Nonetheless, as shown in the annotated fig.3 above, Wakelam et al. has a first and third region having gas flow velocities that overlaps with the claimed ranges as explained above.  See MPEP 2144.05(I).
Regarding claim 4, Wakelam et al. discloses the apparatus of claim 1 (see previous).  The examiner again notes that the recitation of “up to 600 millimeters” is an instance of functional language which merely imparts a structure of a controller that is capable of controlling a third region distance as claimed.  Accordingly, Wakelam et al. discloses that the gas flow height can be changed by controlling actuators (210) to adjust a position of the gas flow [0051-0052, fig.3].  Thus, the apparatus of Wakelam et al. would be entirely capable of achieving a third region distance as claimed.
Regarding claim 10, Wakelam et al. discloses the apparatus of claim 1 (see previous).  Wakelam et al. further teaches several adjacent pluralities of openings along the reference distance, such as openings (74) or apertures (86), for providing fluid flow in a direction perpendicular to said reference distance [fig.3].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites a specific spatial gradient at the third flow region of 0.1 m/s to 4.5 m/s.  There is no prior art of record that teaches this particular different in flow velocities as claimed.  Bechmann et al. (US 2018/0133967) also discloses utilizing separate gas flows during additive manufacturing [abstract, fig.1]; however, Bechmann et al. also does not expressly teach a specific velocity gradient in different regions as claimed.

Conclusion
Claims 1-5 and 7-10 are rejected.
Claim 6 objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734